DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-7, and 10 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticiapted by Morosoff (FR1055536).
	Regarding claim 1, Morosoff discloses (see annotated Fig. 2, hereinafter Fig. A) a heat exchanger, comprising a shell (Fig. A) and heat exchange tubes (Fig. A) located in the shell, wherein the heat exchanger further comprises a flow guide device (Fig. A), which is disposed in the shell and comprises a receiving portion (Fig. A) arranged between two adjacent rows of heat exchange tubes (see tubes above flow guide device and tubes below flow guide device) and extending substantially horizontally along a length direction of the shell, the receiving portion for receiving liquid, and a guiding portion (Fig. A) arranged to guide the liquid received by the receiving portion to a bottom inside the shell; wherein the receiving portion comprises a first portion and a second portion that are at the same height or different heights in a height direction of the shell (receiving portion, Fig. A is symmetrical, and thus has two corresponding portions at the same height, additionally, the receiving portion is slanted, and thus two arbitrary portions thereof on opposite sides may be chosen at different heights), and the guiding portion is arranged to be located between the first portion and the second portion and extend to a bottom of the shell; wherein the receiving portion is arranged such that the number of heat exchange tubes (see number of tubes above and below receiving portion) located above the receiving portion is not larger than the number of heat exchange tubes located below the receiving portion.

    PNG
    media_image1.png
    535
    805
    media_image1.png
    Greyscale

Fig. A – Annotated Fig. 2 of Morosoff
	Regarding claim 3, Morosoff discloses the limitations of claim 1, and Morosoff further discloses at least a part of the receiving portion is configured to have a contour (see contour of receiving portion in Fig. A) that urges the liquid to flow toward the guiding portion.
Regarding claim 4, Morosoff discloses the limitations of claim 3, and Morosoff further discloses the receiving portion (Fig. A) is configured such that an end portion on at least one side thereof is higher than a middle part of the receiving portion in a height direction of the shell, a gas flow channel is formed between the end portion and an inner wall of the shell, and the guiding portion (Fig. A) is connected to the receiving portion and arranged in the middle part of the receiving portion.
Regarding claim 6, Morosoff discloses the limitations of claim 1, and Morosoff further discloses  the receiving portion (Fig. A) is arranged to be at a first preset distance from the nearest row of heat exchange tubes (Fig. A) located above the receiving portion and at a second preset distance from the nearest row of heat exchange tubes (Fig. A) located below the receiving portion, the second preset distance being not smaller than the first preset distance.
Regarding claim 7, Morosoff discloses the limitations of claim 1, and Morosoff further discloses the receiving portion is arranged to extend to tube plates at both ends of the heat exchanger (see 24 extending from left tube plate 5 to right tube plate 5, Fig. 1).
Regarding claim 10, Morosoff further discloses a heat exchange system, comprising the heat exchanger according to claim 1 (Fig. A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morosoff (FR1055536) in view of Feng (CN201209982Y).
NOTE: Assuming arguendo, that the drawings to not reasonably disclose to one of ordinary skill
in the art the limitations of claim 6, a point Examiner does not concede, the following,
alternative rejection is provided.
Regarding claim 6, Morosoff discloses the limitations of claim 1, and Morosoff further
teaches the receiving portion (Fig. A) is arranged to be at a first preset distance from the nearest row of heat exchange tubes (tubes above receiving portion, Fig. A) located
above the receiving portion and at a second preset distance from the nearest row of heat
exchange tubes (tubes below receiving portion, Fig. A) located below the receiving portion, and further suggests the second preset distance being not smaller than the first preset distance, as the tubes are depicted as a second preset distance being not smaller than the first preset distance.
Morosoff do not (absent what can be reasonably disclosed from the drawings and
disclosure) explicitly teach the second preset distance being not smaller than the first preset
distance.
Feng teaches wherein the second present distance may be increased (see distance from
plate 4 and tube bundle 5, respectively & ¶[0007]), in order to improve gas distribution to the
tube bundle below the receiving portion (¶[0007]).
Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to have modified Morosoff to include the
second preset distance being not smaller than the first preset distance, as it has been held
obvious to try when choosing from a finite number of identified, predictable solutions, with a
reasonable expectation of success. In this case, Feng teaches it is known to increase the gap
between the baffle and lower tube bundle, in order to improve gas distribution to the tube
bundle below the receiving portion (4[0007]).
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morosoff (FR1055536) in view of Penniman (US1992504).
Regarding claims 8-9, Morosoff teaches the limitations of claim 1, and Morosoff does not teach a support member arranged in the shell for supporting at least part of the heat exchange tubes; and/or a superheated gas diffuser arranged above the heat exchange tubes for guiding fluid entering from an inlet of the heat exchanger to diverge from both sides of the superheated gas diffuser; and/or a supercooling chamber arranged inside the shell and communicating with an outlet of the heat exchanger, wherein the liquid at the bottom inside the shell enters the supercooling chamber through an opening at the bottom of the supercooling chamber; wherein the heat exchanger is provided with at least two support
members and the flow guide device is arranged at least between two adjacent support
members.
Penniman teaches a support member (18/19) arranged in the shell for supporting at
least part of the heat exchange tubes (17); and/or a superheated gas diffuser (20) arranged
above the heat exchange tubes for guiding fluid entering from an inlet of the heat exchanger to
diverge from both sides of the superheated gas diffuser; wherein the heat exchanger is
provided with at least two support members (18 & 19) and the flow guide device (27) is
arranged at least between two adjacent support members (18 & 19), in order to provide more
even flow distribution (Page 3, 30-35) and in order to provide support to the tubes in manner
than increases the service life of the heat exchanger (Page 2, lines 15-30).
Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to have modified Morosoff  to include
the support members and deflector of Penniman, in order to provide more even flow distribution (Page 3, 30-35) and in order to provide support to the tubes in manner than
increases the service life of the heat exchanger (Page 2, lines 15-30).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morosoff (FR1055536) in view of Hu (US20150007604). 
	Regarding claim 11, Morosoff discloses (see annotated Fig. 2, hereinafter Fig. A) a heat exchanger, comprising a shell (Fig. A) and heat exchange tubes (Fig. A) located in the shell, wherein the heat exchanger further comprises a flow guide device (Fig. A), which is disposed in the shell and comprises a receiving portion (Fig. A) arranged between two adjacent rows of heat exchange tubes (see tubes above flow guide device and tubes below flow guide device) and extending substantially horizontally along a length direction of the shell, the receiving portion for receiving liquid, and a guiding portion (Fig. A) arranged to guide the liquid received by the receiving portion to a bottom inside the shell; wherein the receiving portion comprises a first portion and a second portion that are at the same height or different heights in a height direction of the shell (receiving portion, Fig. A is symmetrical, and thus has two corresponding portions at the same height, additionally, the receiving portion is slanted, and thus two arbitrary portions thereof on opposite sides may be chosen at different heights), and the guiding portion is arranged to be located between the first portion and the second portion and extend to a bottom of the shell;
Morosoff does not teach a supercooling chamber arranged inside the shell and communicating with an outlet of the heat exchanger, supercooling heat exchange tubes located within the supercooling chamber; wherein liquid at the bottom of the shell enters the supercooling chamber through an opening at the bottom of the supercooling chamber and flows to an outlet of the shell.
Hu teaches (see Fig. 5-8) a supercooling chamber (135) arranged inside the shell and communicating with an outlet (114) of the heat exchanger, supercooling heat exchange tubes (130) located within the supercooling chamber; wherein liquid at the bottom of the shell enters the supercooling chamber through an opening (136 & ¶[0044]) at the bottom of the supercooling chamber and flows to an outlet (114) of the shell (¶[0047]), in order to provide liquid subcooling, a reduction in cost and improved environmental operations through reduced refrigerant charge requirements (¶[0013]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Morosoff to include the subcooling chamber of Hu, in order to provide liquid subcooling, a reduction in cost and improved environmental operations through reduced refrigerant charge requirements (¶[0013]).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763